—In an action to recover damages, inter alia, for breach of contract, the defendant Edgar R. Berner appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated March 18, 1992, which denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with costs.
The appellant moved for summary judgment on the ground that the plaintiffs had executed a general release in his favor. We agree with the Supreme Court that the plaintiffs have raised triable issues of fact as to whether the general release was executed under duress (see, Stone Theat. Corp. v Technical Programming & Sys. Support, 157 AD2d 689, 691). The court *407therefore properly denied the appellant’s motion. Bracken, J. P., Lawrence, Copertino and Florio, JJ., concur.